 Case 1:17-cr-00314-VM Document 106 Filed 09/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
UNITED STATES OF AMERICA           :
                                   :    17 CR 314 (VM)
     - against -                   :
                                   :    ORDER
DENFIELD JOSEPH,                   :
                                   :
               Defendant.          :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

     The    Court   previously   scheduled   a   sentencing   in   the

above-referenced matter for October 9, 2020, at 3:00 p.m. The

defendant requested, with consent of the Government, an in-

person sentencing in December, to permit easier consultation

during the sentencing and to permit the defendant to complete

certain rehabilitation programs. (See attached letter.) Due

to the ongoing coronavirus epidemic, the Court does not expect

to resume in-person proceedings at that time. Accordingly,

the sentencing will be rescheduled for Friday, February 5,

2021, at 10:00 a.m.



SO ORDERED.

Dated:     New York, New York
           24 September 2020
         Case 1:17-cr-00314-VM Document 106 Filed 09/24/20 Page 2 of 2




                         Law Offices of Donald Yannella, P.C.
                                     Member of NY & NJ Bars
                                     Tel: (212) 226-2883
                                     Fax: (646) 430-8379
                              Email: nynjcrimlawyer@gmail.com

70 Grand Avenue, Suite 100                                              233 Broadway, Suite 2370
River Edge, NJ 07661                                                        New York, NY 10279
                                                                            (Preferred mailing address)




                                                    September 19, 2020

Hon. Victor Marrero
United States District Court, SDNY
500 Pearl Street
New York, NY 10007

       Re:     United States v. Denfield Joseph
               17 Cr. 314 (VM)

Dear Judge Marrero:

      I am counsel for Denfield Joseph, who is scheduled to be sentenced on October 9, 2020.
The Guidelines recommendation for his sentence is a term of 360 months to 480 months.

        In order to permit Mr. Joseph to complete rehabilitation programs at the Metropolitan
Correction Center, and due to COVID-19 protocols involving a telephone at the defense table
that sometimes make it difficult for an attorney and client to consult during a hearing, we
respectfully request that the sentencing hearing be adjourned to December 3, 2020. AUSA
Jessica Feinstein informs me that she has no objection to this request. Two prior requests have
been made to adjourn this sentence.


                                             Sincerely,

                                             /s/

                                             Donald J. Yannella, Esq.
